Title: From Thomas Jefferson to George Hay, 24 February 1802
From: Jefferson, Thomas
To: Hay, George


          
            Dear Sir
            Washington Feb. 24. 1802.
          
          I recieved yesterday your favor of the 19th. and am sorry you cannot undertake mr Short’s defence against mr Randolph. but I am sensible it is a case of feeling, which no body can estimate but the party himself. I will trouble you therefore to return me the papers and I will write a line to one of the gentlemen of Fredericksburg with whom my communication by post will be so much readier than with the gentleman of Cumberland. I pray you to accept assurances of my esteem & high respect.
          
            Th: Jefferson
          
        